Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
	Applicant’s arguments and amendments filed 16 February 2021 have been fully considered.
	The amendments to claims 8 and 19 have rectified any outlying issues that would have conflicted with the arguments presented.
	Applicant’s arguments of what the specification would define the claims to mean to one of ordinary skill in the art are found to be supported in the specification and are persuasive.
	The relevant prior art of record previously cited:
	United States Patent Application Publication No.: US 2019/0179306 A1 (McKinney) and 	United States Patent Application Publication No.: US 2020/0292375 A1 (Murray et al.) show the use of vehicle kill switches.
	Digital License Plates Roll Out In California (Doubek) and Digital License Plates Have Arrived (D’Allegro) show teachings regarding the implementation of digital license plates.
	But the prior art of record does not antedate or render obvious the particular use and implementation of Applicant’s claimed invention.
	Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434